ORDER
On October 12, 2000, the district court ordered that records relating to the court’s August 7, 2000 hearing on inmate John Allen’s motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 be unsealed for limited purposes. The order restricted Allen from making copies of the hearing transcript or disseminating its contents. On October 31, 2000, Allen filed a “Motion Appealing Courts Limited Unsealing of Status Conference/2255 Hearing Held on 8/7/00,” which the district court entered as a notice of appeal from the October 12 order. Allen’s brief presents no arguments with respect to that order, most likely because shortly after Allen filed his October 31 “notice,” the district court ordered the hearing transcripts completely unsealed as Allen had requested.
We therefore DISMISS this appeal.